Citation Nr: 9901782	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
right kidney, claimed as secondary to exposure to Agent 
Orange.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969, and from November 1969 to December 1972.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which denied the veterans claims for service 
connection for carcinoma of the right kidney, claimed as 
secondary to Agent Orange exposure, and for an evaluation in 
excess of 30 percent for his service-connected PTSD.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  There is no competent medical evidence to show a nexus 
between the veterans carcinoma of the right kidney and to 
exposure to Agent Orange, or to any other incident of his 
active service.  

3.  The veterans PTSD is productive of no more than definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  In addition, the veterans 
PTSD is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  


CONCLUSIONS OF LAW

1.  The veterans claim for service connection for carcinoma 
of the right kidney, claimed as secondary to Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for an evaluation in excess of 30 percent 
for the veterans PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Carcinoma of the Right Kidney,
Claimed as Secondary to Agent Orange Exposure

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1998).  In reviewing a claim for 
service connection, the initial question is whether the claim 
is well grounded.  

The veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107].  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  In the 
absence of a well-grounded claim, there is no duty to assist 
the claimant in developing facts pertinent to the claim, and 
the claim must fail.  See Epps v. Gober, 126 F.3d 1464 
(1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v. Brown, 8 Vet. App. 563, 568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown throughout the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period, and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  If the chronicity provision does not 
apply (i.e., if a chronic disorder is not noted in service), 
a claim may still be well grounded or reopened on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology.  Savage, 10 Vet. App. at 498.  

Further, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
War era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(1998) shall be presumed to have been exposed to an herbicide 
agent, unless affirmative evidence establishes that the 
veteran was not exposed to any such agent during service.  
See 38 C.F.R. § 3.307(a)(6)(iii) (1998).  Thus, service 
connection may be presumed for residuals of exposure to Agent 
Orange by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
War era.  See 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307(a)(6) (1998).  Secondly, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  

The veterans service personnel and service medical records 
show that he served in the Republic of Vietnam in various 
capacities during the Vietnam War era for three tours during 
both periods of enlistment, from March 1967 to April 1968, 
from December 1969 to November 1970, and from August 1971 to 
June 1972.  He received a Bronze Star Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  His service 
medical records are negative for any indication, complaints 
of, or treatment for carcinoma of the right kidney.  

The contemporary clinical treatment records dating from 
January 1973 through July 1997 show that the veteran was 
first diagnosed with clear cell carcinoma of the right kidney 
in January 1994 after a lesion had been found on his kidney 
in December 1993.  Shortly thereafter, the veteran underwent 
surgery for the removal of the right kidney in early February 
1994, and was not shown to experience post-surgery 
complications.  The treatment records do not contain any 
opinion associating the veterans diagnosed renal/clear cell 
carcinoma with exposure to herbicide agents or with any other 
incident of the veterans active service.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in May 1996.  He testified that he had been 
informed by his treating physicians that his carcinoma of the 
right kidney was of a rare variety, and that it was 
associated with chemicals.  He also offered his opinion that 
it was somehow associated with his service in Vietnam.  

The Board has carefully evaluated the evidence as discussed 
above, but must conclude that the veteran has not presented 
evidence of a well-grounded claim for service connection for 
carcinoma of the right kidney, claimed as secondary to 
exposure to Agent Orange.  Here, the record shows that the 
veteran served in the Republic of Vietnam during the Vietnam 
War, but there is no competent medical evidence linking the 
claimed condition to service, including exposure to Agent 
Orange.  

As noted, the veterans service medical records are negative 
for carcinoma of the right kidney, and symptoms of this 
disease were not noted until December 1993, and a diagnosis 
not rendered until January 1994.  The veteran testified that 
his treating physicians had advised him that he had a very 
rare form of cancer, that was associated with chemicals.  
However, his contemporaneous clinical treatment records are 
completely negative for any opinion linking this disease to 
Agent Orange exposure.  

Further, clear cell/renal carcinoma of the right kidney is 
not a disease that is included in the list of diseases which 
the Secretary of Veterans Affairs, acting under the authority 
of the Agent Orange Act of 1991, has determined are 
associated with exposure to herbicide agents used in the 
Republic of Vietnam during the Vietnam War era.  See 61 Fed. 
Reg. 57587 (1996); 38 C.F.R. §§ 3.307(a)(6)(d), 3.309(e) 
(1998).  Therefore, this disease is not listed among the 
disorders for which presumptive service connection due to 
Agent Orange exposure is warranted.  

The veterans examining and treating physicians have not 
offered any opinion that is contained in the record with 
respect to the etiology of the veterans diagnosed carcinoma 
of the right kidney.  The veteran was not shown to have 
carcinoma of the right kidney until December 1993, some 
twenty-one years after his separation from service.  This 
disease has not been shown to have become manifest to a 
compensable degree within one year following the veterans 
service in the Republic of Vietnam during the Vietnam War 
era.  See 38 C.F.R. § 3.307(a)(6) (1998).  Accordingly, there 
is no basis for a grant of service connection under the above 
provisions.  See 59 Fed. Reg. 341 (1994) (in which the 
Secretary formally announced that a presumption of service 
connection based on exposure to herbicide agents used in 
Vietnam was not warranted for certain conditions, to include 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.).  

Furthermore, there is otherwise no competent medical evidence 
of a relationship between the veterans active service, to 
include Agent Orange exposure, therein, and his diagnosed 
carcinoma of the right kidney.  In any event, this appears to 
be well after the one-year presumptive period from the time 
of the veterans discharge from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  Even more significantly, there is no 
evidence of record of a nexus or link between the veterans 
carcinoma of the right kidney and his active service, or that 
otherwise relates his symptoms to the types of diseases 
listed under 38 C.F.R. § 3.309(e).  

In addition, as a layperson, the veteran is not competent to 
address an issue requiring an expert medical opinion, to 
include diagnoses or opinions as to medical etiology.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  His statements 
and testimony that his claimed disability was due to exposure 
to Agent Orange do not, therefore, constitute competent 
medical evidence of service incurrence.  What is missing in 
the present case is a medical opinion that establishes a 
nexus or link between the veterans carcinoma of the right 
kidney and his active service or Agent Orange exposure.  
Absent such an opinion, the Board must find that the 
veterans claim for service connection for carcinoma of the 
right kidney is not well grounded.  His claim must therefore 
be denied on that basis.  Similarly, even under Savage, even 
assuming that there had been some notation of pertinent 
symptoms in service, a medical opinion would be necessary to 
link pertinent symptoms to service.  

For the foregoing reasons, it is the decision of the Board 
that the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for the claimed effects of herbicide exposure in 
service.  The Board is unaware of any additional evidence 
which could serve to well ground the veterans claim.  As the 
duty to assist is not triggered here by a well-grounded 
claim, the Board finds that the VA has no obligation to 
further develop the veterans claim.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  

In addition, the Board recognizes that this issue is being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the veterans claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, when an RO does not specifically address 
the question of whether a claim is well grounded, but rather, 
as here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 8 Vet. App. 425, 
432 (1996).  

Moreover, the Board views its discussion as sufficient to 
inform the veteran of the evidence necessary to file a well-
grounded claim for service connection for carcinoma of the 
right kidney, claimed as secondary to Agent Orange exposure.  
See Robinette, 8 Vet. App. at 73.  Essentially, the veteran 
needs a competent medical opinion linking his carcinoma of 
the right kidney to his active service.  He may apply to 
reopen his claim at any time with such evidence.  

II.  Assignment of an Evaluation in Excess of 30 Percent for 
PTSD

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), and if so, whether the VA 
has properly assisted him in the development of his claim.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  

The veteran has made such allegations in this case.  
Accordingly, his claim for in increased evaluation is well 
grounded.  Further, the Board finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veterans service 
personnel and service medical records, records of treatment 
following service, reports of VA rating examinations, and 
testimony given before a Hearing Officer at a personal 
hearing at the RO.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veterans service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

As noted, the veteran served in combat in the Republic of 
Vietnam during the Vietnam War for three tours of duty, and 
was awarded the Bronze Star Medal.  In September 1995, 
service connection was granted for the veterans diagnosed 
PTSD, and a 10 percent evaluation was assigned, effective 
from March 17, 1995.  The veteran appealed this decision, 
claiming that his PTSD was more severe than reflected in a 10 
percent evaluation.  During the pendency of his appeal, the 
veteran was granted an increased evaluation of 30 percent, 
effective from March 17, 1995.  He continues to assert that 
his PTSD is more severe than reflected by the 30 percent 
disability rating, and currently seeks an evaluation in 
excess of 30 percent for his PTSD.  

VA outpatient clinical treatment records show that the 
veteran was diagnosed with PTSD in March 1995.  At that time, 
his symptomatology included intrusive thoughts of Vietnam, 
nightmares, avoidance, hypervigilance, diminished 
concentration, and difficulty in establishing and maintaining 
personal relationships.  The veteran was also found to be 
irritable and prone to outbursts of anger.  

In June 1995, the veteran underwent a VA rating examination 
in which he reported a number of traumatic experiences during 
his service in Vietnam, and that after his discharge from 
service, he experienced difficulty in fitting in with 
mainstream society.  He indicated that he had been employed 
by the Burlington Northern Railroad since 1976.  The veteran 
reported having been twice divorced, and had a teenage 
daughter.  He indicated that he was uncomfortable being 
around others, and that he avoided situations that might 
cause intrusive recollections of Vietnam, although he also 
indicated that he experienced such recollections on a regular 
basis.  In addition, the veteran reported that he had a few 
friends, but generally preferred to be alone.  On 
examination, the veteran was found to be casually dressed, 
fully oriented, and no indication of confusion or 
disorientation.  The veterans speech was appropriate and 
relevant, and his thought process was found to be coherent 
and devoid of delusions or hallucinations.  During the course 
of the interview, the veteran appeared to be preoccupied with 
his carcinoma of the kidney and its effect on his ability to 
straighten out his life.  The veteran was not shown to have 
any unusual mannerisms, signs of anxiety, and no overt 
impairment was shown in areas of attention, concentration, or 
memory.  The veteran was, however, preoccupied with his 
health and had a dysthymic mood and was generally irritable.  
The veteran was diagnosed with Axis I PTSD with an adjustment 
disorder with depressed mood, and an Axis V Global Assessment 
of Functioning (GAF) score of 60.  A GAF score of 60 suggests 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  

VA outpatient treatment records dating from February through 
August 1995 show that the veteran underwent treatment for his 
PTSD during this period.  The records indicate that he had 
attempted suicide in 1980, but that he had not made any 
further attempts, and did not currently have any suicidal or 
homicidal ideation.  In addition, during this period, he 
experienced difficulty in his relationship with his daughter, 
but was primarily concerned for her welfare.  The veteran 
reported experiencing a decrease in his outbursts of anger, 
but he reported being hypervigilant.  He indicated that he 
had worked hard to keep his symptoms at bay, but that since 
he had to take convalescent leave from his job due to cancer, 
his intrusive thoughts and nightmares recurred with a greater 
frequency.  

In May 1996, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, in which he testified 
that he had been undergoing support therapy at the VA Medical 
Center VAMC for the past eight or nine months.  He testified 
that he was not currently married, and that he was employed 
by the Burlington Northern Railroad.  He indicated that he 
did not have any friends on his job, and that beyond simply 
getting along with others, he experienced difficulty forming 
a bond with people due to his distrustful nature.  In 
addition, the veteran reported difficulty sleeping at night, 
and indicated that he remained hypervigilant.  The veterans 
daughter told him that his hypervigilance made her extremely 
uneasy.  He indicated that his health caused him a great deal 
of concern, and that a close friend recently died, which 
affected his mood a great deal.  His daughter had recently 
turned age nineteen, and after moving from his household, 
refused to have any further contact with the veteran.  

VA outpatient therapy notes dating from May 1995 through May 
1996 show that the veteran underwent therapy for his PTSD 
throughout this period.  The notes show that he experienced a 
number of traumatic combat related experiences during 
service.  The veterans major complaints continued to involve 
intrusive thoughts of combat in Vietnam, avoidance, 
hyperarousal and hypervigilance, depression, and isolation.  
He denied suicidal and homicidal ideations, and expressed 
concern regarding the relationship with his daughter and her 
welfare in addition to the state of his physical health.  He 
was found to continue to be easily provoked and angry.  

In February 1997, the veteran underwent an additional VA 
rating examination.  The examiner noted that the veteran had 
been seen for psychiatric therapy from approximately June 
1995 through the beginning of 1996, and had not continued his 
therapy.  The veterans primary symptoms included an angry, 
irritable affect most days, in addition to poor sleep with 
nightmares about Vietnam at least twice per week.  He 
continued to be employed with Burlington Northern Railroad, 
and had been so employed for the past twenty years.  The 
veteran reported difficulty with concentration, but was able 
to perform tasks related to his employment in a satisfactory 
manner.  He preferred to remain alone and isolated, and his 
other complaints were consistent with those stated 
previously.  On examination, the veteran was found to be 
cooperative throughout the interview, and spoke with 
appropriate speech rate.  He denied having any suicidal or 
homicidal ideation, hallucinations, and delusions.  He was 
fully oriented, and memory and concentration were intact.  In 
addition, the veteran was observed to maintain his personal 
hygiene very well in addition to other basic activities of 
daily living.  His primary difficulties involved his 
irritable mood, in addition to poor sleep and frequent 
nightmares.  On balance, the veteran showed only mild 
impairment in his ability to focus on task completion and 
increased demands of the workplace.  The examiner concluded 
with diagnoses of Axis I PTSD and an Axis V GAF score of 65.  
A GAF score of 65 indicates some mild symptoms (e.g., 
depressed mood or mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

Under the regulations in effect when the veteran filed his 
claim, a 30 percent evaluation was contemplated for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such a reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment.  A 50 percent evaluation was 
warranted upon a showing of a considerably impaired ability 
to establish or maintain effective or favorable relationships 
with people.  Further, by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  

Assignment of a 70 percent evaluation was warranted in cases 
where the ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  For assignment of a 100 
percent evaluation, the attitudes of all contacts except for 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior were also 
required.  Further, a 100 percent disability rating was 
warranted where the veteran was demonstrably unable to obtain 
or retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  In addition, in Johnson v. Brown, 7 Vet. App. 
95 (1994), the Court also held that a showing of any one of 
the above evaluative criteria for a 100 percent evaluation 
was a sufficient basis upon which to award a 100 percent 
evaluation.   

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  When the law or 
regulations change during the pendency of an appeal period, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the veteran 
filed his original claim on which this appeal is based prior 
to November 7, 1996, his claim must be evaluated under both 
the former and the revised criteria.  

Under the revised criteria, a 30 percent evaluation is 
contemplated where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although functioning satisfactorily, with routine 
behavior, self care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks, (weekly or less often), chronic sleep impairment, 
and mild memory loss (such as forgetting names, directions, 
or recent events).  

A 50 percent evaluation is contemplated upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  

Applying both the former and the revised regulations 
governing PTSD evaluations, the Board concludes that the 
currently assigned 30 percent evaluation is appropriate, and 
that the preponderance of the evidence is against assignment 
of a higher rating.  As noted, the veteran experiences 
recurrent intrusive thoughts of Vietnam, difficulty sleeping, 
and chronic irritability with an impaired ability to 
establish and maintain interpersonal relationships.  The 
medical evidence, however, does not show symptoms of a degree 
of severity as reported by the veteran so as to warrant 
assignment of a disability evaluation in excess of 30 
percent.  

Under the former criteria, the veteran is shown to have a 
definite impairment in his ability to establish or maintain 
interpersonal relationships, resulting from his chronic 
irritability and hypervigilance.  As noted, the veteran 
reported that he had few friends, and he was very upset by 
the death of a close friend.  In addition, his relationship 
with his daughter has deteriorated to the point at which 
father and daughter no longer maintain communications with 
each other.  

Further, the veteran may be shown to have some industrial 
impairment, but the record discloses that he has maintained 
steady employment at the Burlington Northern railroad for 
over twenty years.  The veterans demonstrated symptoms are 
productive of a moderate degree of social impairment, but, 
with respect to any impairment of industrial ability, such is 
more the result of his physical health problems, rather than 
his service-connected PTSD.  Accordingly, the Board finds 
that while the veteran may be found to have considerable 
impairment in the ability to establish effective or favorable 
relationships with people, he is not shown to have the 
considerable industrial impairment required for assignment of 
a 50 percent evaluation under the former rating criteria.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

In addition, under the revised criteria, the veterans 
symptomatology is consistent with assignment of a 30 percent 
evaluation.  He is shown to have intermittent periods in 
which he experiences occasional loss of productivity, but on 
balance, given that he has been able to remain steadily 
employed in a gainful capacity, such symptoms are not 
consistent with the criteria for assignment of a 50 percent 
evaluation.  The veterans personal hygiene, self care, 
routine behavior, and conversation were found to be 
essentially normal on examination, and while he was shown to 
have a moderate degree of sleep impairment, his memory and 
concentration were found to be intact.  As noted, the veteran 
is shown to have an impaired ability to establish and 
maintain interpersonal relationships, but aside from this, 
his symptomatology does not meet the criteria for assignment 
of a 50 percent evaluation under the revised criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

The record does not disclose that the veteran has a marked 
degree of functional impairment due to his service-connected 
PTSD, but the Board recognizes that he may have a higher 
degree of functional impairment due to non-service connected 
medical problems.  In light of its evaluation of the medical 
evidence, the Board must conclude that the assigned 30 
percent evaluation is appropriate for his service-connected 
disability, and that the preponderance of the evidence is 
against the veterans claim for an increased rating for his 
PTSD.  

In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  As noted, the record shows that 
the veteran has been steadily employed at the Burlington 
Northern Railroad for more than twenty years, and was absent 
for approximately two years for convalescent leave after 
recovering from a cancer operation.  Given the veterans long 
and consistent work history, there is no evidence showing 
that he is incapable of obtaining or retaining gainful 
employment due to his PTSD.  Therefore, in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veterans claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veterans PTSD symptoms change, he may apply at any time 
for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation for the 
veterans PTSD.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for carcinoma of the right kidney, claimed 
as secondary to Agent Orange exposure, is denied.  

Entitlement to assignment of an evaluation in excess of 30 
percent for the veterans PTSD is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
